Citation Nr: 1004552	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  05-10 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for residuals of a 
laceration of the right index finger.

3.  Entitlement to service connection for sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1967 to April 
1969 and from October 1969 to May 1971. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).   
 
The Board notes that the Veteran's April 2005 substantive 
appeal included a request for an opportunity to testify at a 
Board hearing.  However, the Veteran subsequently cancelled 
this request in a signed statement received in March 2006.  
The Veteran requested, instead, to testify at an RO hearing; 
a transcript of the Veteran's May 2006 RO hearing is of 
record. 
 
The Board also observes that among the claims the Veteran 
originally advanced in this appeal were: entitlement to 
service connection for a "right knee" disability and 
entitlement to service connection for a "right leg" 
disability.  The Veteran perfected appeals of both issues, 
and the appeal has thus far been processed with both issues 
listed.  However, the Veteran explained, during his May 2006 
RO hearing, that these two issues actually refer to the same 
claim involving a right knee disability.  For that reason, 
the claim for a right knee disability has been consolidated 
as listed above.  

The Veteran's case was remanded by the Board for additional 
development in December 2007.  The case is once again before 
the Board.

In the Veteran's representative's December 2009 Post-Remand 
Brief, the claim for service connection for tinnitus was 
raised.  The Board notes the Veteran originally brought a 
claim for tinnitus that was denied in a July 2006 rating 
decision.  The claims file does not indicate the Veteran has 
perfected an appeal with respect to this claim as required 
pursuant to 38 C.F.R. § 20.1103 and, therefore, the issue is 
not on appeal.  As such, the issue is not properly on appeal 
before the Board and, therefore, it is REFERRED to the RO 
for proper development and consideration.

The issue of service connection for hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding 
that the Veteran has a right knee disability that is 
etiologically related to a disease, injury, or event in 
service.

2.  The preponderance of the evidence is against finding 
that the Veteran has a right index finger disability that is 
etiologically related to a disease, injury, or event in 
service.


CONCLUSIONS OF LAW

1.  A chronic right knee disability was not incurred in or 
aggravated by active service, nor may it be presumed to have 
occurred therein.  38 U.S.C.A. §§ 1101, 1111, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  A chronic right index finger disability was not incurred 
in or aggravated by active service, nor may it be presumed 
to have occurred therein.  38 U.S.C.A. §§ 1101, 1111, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece 
of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims for service connection 
for a right knee and right index finger disabilities, the 
Department of Veteran's Affairs (VA) has met all statutory 
and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or 
her possession that pertains to the claim.  The requirement 
of requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

A VCAA letter dated in May 2004 satisfied many of the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, 
at 187.  The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini 
II, at 120-121.

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  To this end, the Board 
notes the December 2007 Board remand included instructions 
to seek service treatment records for the Veteran's claimed 
service in the Army National Guard.  Unfortunately such 
claimed service could not be confirmed or service treatment 
records obtained.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The 
Veteran has at no time referenced outstanding records that 
he wanted VA to obtain or that he felt was relevant to the 
claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  See 38 C.F.R. § 3.159(c)(4).  The Board notes that the 
Veteran was provided a VA examination in January 2008.  As 
will be discussed in greater detail below, the January 2008 
examiner was unable to diagnose a current disability with 
respect to the Veteran's right knee or right index finger.  
The examiner considered the Veteran's reported history, his 
current symptoms, review of the available private and VA 
treatment records, and a physical examination.  The Board 
finds the January 2008 examination report to be thorough, 
complete, and sufficient upon which to base a decision with 
respect to the Veteran's claims for service connection.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2009).  That an injury or disease occurred in service 
is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2009). 

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including hearing loss and 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  
In the instant case, however, there is no presumed service 
connection because arthritis was not medically diagnosed 
within one year of discharge.  Indeed, the Veteran has not 
been diagnosed with arthritis of the right knee or right 
index finger, although the Board recognizes an April 2006 VA 
treatment record noting "suspected" arthritis of the 
bilateral knees.  Notwithstanding, the Board will consider 
whether service connection is otherwise warranted for the 
claimed disabilities on a direct basis.

To establish a right to compensation for a present 
disability on a direct basis, a Veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

Right Knee

The Veteran contends that he has a right knee disability as 
a result of his military service.  Specifically, the Veteran 
alleges that in approximately 1968 he was painting on a 
scaffold, stood up and fell into the forward hold and down 
some steps.  

At the outset of this discussion, the Board notes that the 
Veteran's representative has argued generally for 
application of the presumption afforded to combat veterans 
under 38 U.S.C.A. § 1154(b) (West 2002) as to the incurrence 
of a disease or injury in service.  However, as the claimed 
disability is not alleged to have been incurred as a 
consequence of participation in combat, the Board finds that 
such provisions do not apply to his knee claim.

The Veteran's service treatment records are absent for any 
complaints of right knee problems in 1968, although the 
Veteran contends that he saw a medical corpsman following 
the 1968 incident and that he was told that he had a bruised 
right knee.  Otherwise, the Veteran's April 1967 entrance 
examination showed normal lower extremities.  In September 
1967 the Veteran scraped the pretibial area of his right 
leg.  A March 1970 treatment record noted three (3) previous 
complaints by the Veteran of right knee pain and a 
provisional diagnosis of a possible torn medial meniscus.  
On further evaluation, in April 1970, it appears that the 
Veteran actually had problems with his left, and not right, 
knee.  At that time, the Veteran's history and physical 
examination were compatible with, but not diagnostic of, a 
left medial meniscus problem.  The Veteran was then 
scheduled for a left knee arthroscopy.  The Veteran's May 
1971 separation examination noted a painful knee, but did 
not specify which knee and noted there was no current 
diagnosis of disability.

After service the Veteran acknowledges that he did not seek 
treatment for any right knee problems for many years.  
Indeed, the Veteran concedes that his right knee did not 
bother him very much.  In November 2004, while being treated 
for unrelated issues, the Veteran stated that he had no 
joint pain.  In April 2006, the Veteran was assessed with an 
unspecified condition of the bilateral knees, suspected 
arthritis and/or patellofemoral syndrome.  At that time the 
Veteran reported no acute symptoms.

The Veteran was afforded a VA examination in January 2008.  
The examiner noted review of the claims file.  At that time, 
the Veteran reported that following a fall he suffered a 
twisting injury to the right knee in 1969 and was in a cast 
for five (5) weeks.  Thereafter, the Veteran complained of 
persistent problems with locking, occasional swelling, and 
pain during cold weather.  The examiner noted a 1969 
treatment for knee strain.  The Veteran complained of pain 
and stiffness, and locking, no flare-ups, inflammation, 
deformity, giving way, instability, or weakness.  The 
Veteran had a normal gait and full range of motion.  
Contemporaneous x-rays of the right knee were unremarkable, 
with no evidence of arthritic changes.  The examiner 
diagnosed an old knee injury without current evidence of 
significant joint pathology.  With respect to etiology, the 
examiner stated that it was less likely than not that the 
Veteran had a current right knee injury related to his 
military service.  The examiner noted that the original 
injury was apparently a ligamentous sprain, that the Veteran 
had no surgery, and had functioned for many years without 
significant impairment due to the in-service injury.  
Moreover, physical examination was essentially negative for 
a current right knee disability, with full range of motion 
and no x-ray evidence of arthritis.

Having reviewed the complete record, the Board concludes 
that the preponderance of the evidence is against finding 
that the Veteran has a right knee disability that was 
incurred or aggravated by his military service.  

With respect to the Veteran's claim, the Board notes the 
threshold requirement for service connection to be granted 
is competent medical evidence of the current existence of 
the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While 
the Board recognizes the Veteran's sincere belief in his 
claim for a right knee disability, the competent medical 
evidence of record does not show the Veteran to currently 
have any disability of the right knee, to include arthritis.  

The Board has considered the Veteran's reports of continuity 
of symptomatology raised during the January 2008 VA 
examination.  Certainly, he is competent to report sensory 
or observed symptoms such as right knee pain and stiffness, 
and his testimony in that regard is entitled to some 
probative weight.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  However, the Board also notes the 
Veteran's May 2006 testimony that he did not have knee 
problems that particularly bothered him for many years after 
service, his November 2004 report of no joint pain, and his 
April 2006 denial of current acute symptoms with respect to 
his suspected bilateral knee problems.  Thus, given his 
conflicting statements, the Board must conclude that his 
more recent assertion of a continuity of symptomatology is 
not credible.

Furthermore, even if the assertion of continuity of 
symptomatology after service was deemed credible, he is not 
necessarily competent to link that symptomatology to a 
specific underlying disability.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  In this instance, the Veteran as a 
lay person has not been shown to be capable of making 
medical conclusions, especially as to complex medical 
diagnoses such as a diagnosing a specific right knee 
disability or linking any right knee disability to his 
military service.  Thus, as to the issue of whether he has a 
current disability, the Board places more weight on the 
results of his VA examination than on the Veteran's lay 
contention.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions); see also Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that the 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise).

Moreover, while the Board acknowledges the Veteran's 
complaints of current pain at the January 2008 VA 
examination, the Board also notes that a symptom alone, such 
as pain, absent a finding of an underlying disorder, cannot 
be service connected.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted). 
 
In summary, the most probative evidence of record does not 
establish the existence of a current diagnosed right knee 
disability, nor a medical link between any current right 
knee disability and any incident or occurrence in service.  
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Right Index Finger

The Veteran contends that he has arthritis of the right 
index finger as a result of a laceration to that finger in 
service.  The Veteran claims to have suffered the injury 
while in port in Hong Kong and that he received treatment at 
a British hospital, specifically that his finger was 
sutured.

At the outset, as this claimed disability is also not 
alleged to have been incurred as a consequence of 
participation in combat, the Board finds that the provisions 
of 38 U.S.C.A. § 1154(b) do not apply.

The Veteran's service treatment records are absent for 
complaints, treatment, or diagnoses of a right index finger 
disability.  The Board notes treatment, including sutures, 
for lacerations sustained to the left index finger and both 
wrists, but no treatment for a laceration to the right index 
finger.  In December 2007 the Board remanded the issue for a 
VA examination, based on the Veteran's statements and a 
service treatment record noting a laceration of the index 
finger.  At the time, the record appeared equivocal as to 
whether it referred to the right or left index finger.  
After further review, it appears clear that the treatment 
record refers to a laceration of the left index finger.  
Regardless of whether the treatment record at issue, or some 
other treatment record, referenced treatment for a right 
index finger laceration, the January 2008 VA examination 
report, discussed in greater detail below, found no current 
disability of the right index finger.

After service, the medical evidence of record does not 
indicate the Veteran sought treatment for his right index 
finger.  In 2001 on several occasions the Veteran reported 
numbness in his right hand, but this problem was associated 
by treating professionals with neck problems.  In November 
2004 the Veteran stated that he believed he had arthritis in 
his right hand, but no formal diagnosis was made.

The Veteran was afforded a VA examination in January 2008.  
The examiner noted review of the Veteran's claims file.  At 
that time, the Veteran reported cutting his right index 
finger in Hong Kong and having the wound sutured.  After 
interview with the Veteran and physical examination, the 
examiner stated that the original injury involved soft 
tissue without tendon or bone involvement.  The examiner 
observed no significant scarring to impede motion, and there 
was no evidence of arthritis on x-ray.

As noted above, the threshold requirement for service 
connection to be granted is competent medical evidence of 
the current existence of the claimed disorder.  See 
Degmetich, supra; Brammer, supra.  While the Board 
recognizes the Veteran's sincere belief in his claim for a 
right index finger disability, the competent medical 
evidence of record does not show the Veteran to currently 
have any disability of the right index finger, to include 
arthritis.  

In this regard, the Board recognizes that the Veteran is 
competent to report physical symptoms and other evidence of 
symptomatology, and his testimony in that regard is entitled 
to some probative weight.  See Washington, supra.  He is 
not, however, competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997) (stating that competency must be distinguished 
from weight and credibility, which are factual 
determinations going to the probative value of the 
evidence).  In this instance, as a lay person, the Veteran 
has not been shown to be capable of making medical 
conclusions, especially as to actually diagnosing arthritis 
of the right index finger or linking any right index finger 
disability to his military service.  Thus, his statements 
regarding diagnoses or any such link are not competent.  See 
Jandreau, supra.   

In summary, the evidence of record does not establish the 
existence of a current diagnosed right index finger 
disability, nor a medical link between any current right 
index finger disability and any incident or occurrence in 
service.  In light of the foregoing, the Board finds that 
the preponderance of the evidence is against the claim, and 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert, supra; Ortiz, supra.

ORDER

Entitlement to service connection for a right knee 
disability is denied.

Entitlement to service connection for residuals of a 
laceration of the right index finger is denied.


REMAND

The Veteran also is seeking entitlement to service 
connection for a hearing loss disability.  After a thorough 
review of the Veteran's claims folder, despite the lengthy 
procedural history, the Board has determined that additional 
development is necessary prior to the adjudication of the 
claim.

The Board notes the Veteran was afforded a VA examination 
for his hearing in January 2008.  The examiner did not have 
the claims file for review, but interviewed the Veteran and 
performed audiometric testing.  Based on the foregoing, the 
examiner diagnosed severe bilateral sensorineural hearing 
loss and opined that it was as likely as not that the 
Veteran's current hearing loss was related to his military 
service.  The examiner was provided with the claims file and 
penned an addendum in December 2008.  The examiner discussed 
a 1967 audiometric examination that was within normal limits 
and a 1969 whispered voice test at the Veteran's first 
separation examination.  The examiner also emphatically 
stated multiple times that he did not know the Veteran's 
hearing status at discharge because the 1969 whispered voice 
test is not a valid hearing test.  Moreover, he noted that 
post-service noise exposure could explain some or all of the 
Veteran's current hearing loss.  Based on the foregoing, 
however, the examiner affirmed his January 2008 declaration 
that given the evidence of record it was as likely as not 
that the Veteran's current hearing loss disability was 
incurred or aggravated by his military service.

The Board notes that the Veteran reported to the January 
2008 examiner that his hearing loss was incurred from firing 
weapons during service in the Army National Guard prior to 
1967 and from 8-inch artillery pieces during service on the 
U.S.S. Canberra after 1969.  The opinion rendered in the 
January 2008 VA examination report and reiterated in the 
December 2008 addendum appears to have been based in part on 
this report of the Veteran.  Significantly, the Board 
observes that the examiner failed to discuss the service 
treatment records related to the Veteran's second period of 
service, from October 1969 to May 1971, specifically an 
October 1969 enlistment audiometric examination and May 1971 
whispered and spoken voice tests on separation.  The October 
1969 audiometric testing revealed hearing levels within 
normal limits and occurred after one of the two time periods 
that the Veteran claims contributed to his hearing problems, 
namely the Army National Guard service.  

For the reasons discussed above, the Board finds that the 
issue must be remanded for a clarifying addendum from the 
January 2008 VA examiner.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with complete 
notice as required under the VCAA, to 
include notice of how a disability rating 
and an effective date for the award of 
benefits will be assigned if his claim for 
service connection is granted, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  After the above is completed, the RO 
should make arrangements for the claims 
file to be sent to the same examiner that 
conducted the January 2008 VA audio 
examination.  If the same January 2008 VA 
examiner is not available, then the claims 
file should be provided to another 
examiner.  The examiner should be asked to 
issue an additional addendum to the 
January 2008 examination report and 
December 2008 addendum.  Specifically, the 
examiner should be asked to review the 
Veteran's complete claims file, to include 
his second period of active military 
service, from October 1969 to May 1971 and 
including the October 1969 audiometric 
examination.  After reviewing the claims 
file, the examiner should state whether it 
is as least as likely as not (50 percent 
probability or more) that the Veteran's 
current severe bilateral sensorineural 
hearing loss disability is related to any 
disease or injury incurred or aggravated 
in service.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


